NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4858-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

FIDEL HERNANDEZ,

     Defendant-Appellant.
________________________

                   Submitted January 21, 2021 – Decided March 3, 2021

                   Before Judges Ostrer, Vernoia and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Municipal Appeal No. 13-
                   18.

                   Scott D. Finckenauer, attorney for appellant.

                   Esther Suarez, Hudson County Prosecutor, attorney
                   for respondent (Stephanie Davis Elson, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Defendant appeals from a May 29, 2019 disorderly persons conviction

for simple assault, N.J.S.A. 2C:12-1(a), following a trial de novo in the Law

Division. We remand for further proceedings.

      Defendant's conviction stems from an altercation with his alleged victim,

Elvera Bland, at a block party in Jersey City on August 20, 2016. Bland's sister

Militinia, 1 was one of the party's organizers. Following the altercation, Bland

was taken by ambulance to the Jersey City Medical Center for treatment of a

bite wound she reportedly sustained when defendant bit her upper arm.

Additionally, after the police were called to the scene, Officer Albert Bower

issued a complaint against defendant for disorderly conduct, N.J.S.A. 2C:33-

2.

      Due to a transfer in venue from Jersey City, as well as a prosecutorial

conflict arising out of East Newark, this case was tried in the Guttenberg

Municipal Court.2 The municipal judge considered the disorderly conduct

charge filed by Officer Bower against defendant, as well as complaints for



1
  We use Militinia Bland's first name in this opinion for the convenience of the
reader and to avoid confusion. No disrespect is intended in this regard.
2
  We have not been provided with any transcripts from proceedings which may
have occurred prior to the assignment of this case to the Guttenberg Municipal
Court.
                                                                          A-4858-18
                                       2
simple assault filed by Bland and defendant against each other. The judge also

addressed the harassment charges filed against defendant by Militinia, and two

other attendees of the block party, Bruce Edwards and Deborah Alston.3 A

private attorney prosecuted the complaints filed by Bland and Militinia against

defendant and defended Bland against defendant's complaint. Defendant also

appeared with private counsel.

      Throughout the trial, several witnesses described the physical

confrontation between Bland and defendant, and its aftermath. According to

Officer Bower, he was dispatched to the scene of the block party based on a

call that "a man . . . was being held down by neighbors after a dispute." Officer

Bower stated that Bland reported "she had a verbal dispute with the alleged

actor, which then turned into a confrontation, as she was, I believe, thrown on

the floor and then bitten." Bland told the officer defendant was her attacker.

Officer Bower was directed by Bland's neighbors to defendant's apartment,

where he questioned defendant about the incident. According to the officer,

defendant "appeared intoxicated" and looked "like he had just been in some

sort of confrontation." The officer stated defendant "was red in the face" and



3
  Additional cross-complaints were filed by other block party attendees against
one another but are not relevant to the instant appeal.
                                                                           A-4858-18
                                       3
"unable to respond to basic questions." Further, the officer observed defendant

"smelled of alcoholic beverages." Referring to his incident report, Officer

Bower noted defendant denied to the police that he had been drinking, and

defendant claimed, "he was attacked by that bitch." Asked on redirect why

only one party involved in the incident was charged by the police, Officer

Bower answered, "[t]he aggressor was charged, I believe, that night." The

officer further explained that before defendant was detained, a bystander,

Bruce Edwards, as well as Bland, informed him defendant was the aggressor

in the confrontation. Also, Officer Bower testified there was "[n]o doubt in

[his] mind" defendant was visibly intoxicated before he was detained, but

Bland did not appear to be intoxicated.

      Bland testified that defendant's attack was "totally unprovoked" and that

defendant "charged" at her, "like you would do in a football game. When

somebody comes, and just tackles you." She explained:

            I stopped about 25 to 50 feet away from where
            [defendant] was. . . . I was standing there talking to
            the neighbor. I heard this loud noise with somebody
            saying, "fuck those Blands, . . . I'm taking them down."
            The crowd started laughing. And as I looked out of
            the corner of my eyes, I saw [defendant] running down
            toward me. He gets in front of me and stops. And
            that's when he charges me, and knocks me to the
            ground.


                                                                         A-4858-18
                                       4
           It's at that point that the only thing I remember is . . .
           like a sharp bite on my arm. And I'm trying to pull it
           away. And I could just feel the skin being pulled off
           my arm. Then there's a melee. And I notice somebody
           is trying to pull me from under him.

           And I see people that are holding him. And every time
           they grab him, I'm terrified because he keeps lunging
           back down, trying to get me while I'm still struggling
           to get off the ground.

Bland confirmed that during the attack, defendant "was banging [her] head

against the ground." She further affirmed she was taken by ambulance to

Jersey City Medical Center for treatment of the bleeding bite wound on her

arm. She testified it "looked like a shark bite," adding, "you could see the

whole impression of a mouth on my arm."

     Militinia also testified at the hearing. She stated that as the party's

organizers were shutting down the block party and cleaning up, defendant ran

toward her sister and knocked her to the ground. She stated:

           So [defendant]'s in the middle of the street. He runs to
           the sidewalk, which would be across the street. Then
           he pivots, and I see him take off. . . . And then I see
           him run into someone, and they fall.

As Militinia moved toward the area where the brawl ensued, she realized

"[t]here was nothing [my sister] could do. She was doing nothing. She was

being beaten."   Militinia attested that she and several neighbors tried to


                                                                        A-4858-18
                                       5
intervene, and she saw her sister's arm was bleeding. She also recalled seeing

defendant spitting and shouting, "I'm going to kill the bitch." Using a racial

epithet, he said, "we hate you mother f—kers" and they "should die."

      Edwards testified that on the day of the block party, defendant was

standing in a crowd, yelling degrading terms and making "disparaging

remarks." He saw defendant run over to Bland and knock her over as the crowd

cheered. Edwards attested:

            As I was walking to him, [defendant] flopped on top
            of [Bland].

                  ....

            And . . . then . . . there was an intermingling of them.
            And I pulled him off. I came down, and pulled him
            off. And that's when the rest of the crowd came. And
            he got up cursing, and – and calling all kind of names.

Edwards confirmed Bland did not hit defendant or hurt defendant in any way.

      Alston testified defendant was drinking throughout the day. She saw

defendant "knock [Bland] to the ground and jump on top of her and attack her,

. . . swinging and punching her." She stated Bland did not address defendant

in any way or call out to him before the attack.




                                                                        A-4858-18
                                       6
      Defendant described the incident differently when he testified.        He

admitted he was drunk at the block party but denied using the racial slurs

mentioned by other witnesses. He stated:

            As I'm heading back towards my area, I come in
            contact with [Bland] who comes out of nowhere. The
            next thing that I know she says something to me, she
            grabs me by the T-shirt as she's making this small
            wailing sound.

                  ....

            So she knocks me to the ground and starts clawing my
            face . . . . So, I have all the pictures of the evidence of
            my wounds that I sustained that day at the hands of
            [Bland]. I know that the narrative is where the male
            attacks the female, and we have heard three accounts
            of the same thing. We have heard that I ran to her and
            tackled her down. We have heard . . . I knocked her
            down, and was beating her, yet I – I know that didn't
            happen.

      Defendant testified he tried to push Bland away and felt "her nails as she

was just tearing [his] skin," so the "only thing" he "could do was bite her." He

stated Bland was led away while he was "left on the ground with blood coming

out of [his] eye." Defendant attested he retreated to his house, followed by

several people, to clean up and care for his wounds. Shortly thereafter, the

police arrived, asked him what happened, and arrested him.




                                                                          A-4858-18
                                        7
      Defendant's roommate, Glenn Trickel, testified that Militinia was upset

there was a large crowd by their stand during the party.           Regarding the

confrontation between defendant and Bland, he recalled:

            . . . I'm hearing eeeeh. I look over, and I see
            [defendant] on the ground on his back, and I go over
            there immediately. And his eye is covered in blood,
            and there's blood coming down the side of his face, and
            I went, oh, my God. What the hell happened?

      The municipal judge found Bland not guilty of the simple assault charge

filed by defendant; she also found defendant not guilty of the harassment

charges filed by Edwards, Alston, and Militinia, and not guilty of the disorderly

conduct charge lodged by Officer Bower. However, on the remaining simple

assault charge filed by Bland against defendant, the judge concluded:

            I find the defendant guilty of simple assault. I find that
            he knocked . . . Bland down. She's 63 years old. By
            knocking her to the ground, I find that he, in fact, did
            bite [Bland], causing the skin to break and causing an
            injury to [Bland], when not provoked by [Bland].
            Therefore, I find the defendant is guilty of simple
            assault.

      On June 14, 2018, defendant appealed from his conviction to the Law

Division. The Law Division judge remanded the case to the municipal judge,

requesting that she supplement the trial record with her credibility findings on

the trial witnesses. On October 30, 2018, the municipal judge supplemented


                                                                           A-4858-18
                                        8
the record to include her credibility findings, and credited Militinia's testimony

that defendant ran towards Bland before "knocking her to the ground, getting

on top of her, punching her, and biting her." The judge also concluded several

block party attendees held defendant down after he was pulled off Bland.

Further, the judge believed Bland's testimony that defendant ran towards her,

knocked her to the ground, that she felt her skin pull from her arm, and needed

medical treatment for the bite. The judge also found the testimony of Officer

Bower, Alston and Edwards credible.

      On the other hand, the municipal judge found that although defendant

testified truthfully about serving wine at the block party and that he had too

much to drink that day, he was not truthful when he denied using profanity

during the altercation and when he testified that Bland instigated the assault.

      Once the municipal judge amplified her findings, defendant's appeal

proceeded in the Law Division. Oral argument was held in Superior Court on

February 28, 2019. Neither Bland's nor defendant's private counsel appeared

at this proceeding; instead, an assistant prosecutor from the Hudson County

Prosecutor's office appeared for the State and defendant appeared pro se.

Defendant argued there was a lack of evidence to support his simple assault

conviction.


                                                                            A-4858-18
                                        9
      On May 29, 2019, following his de novo review of the matter, the Law

Division judge found defendant guilty of simple assault. The judge determined

that defendant was not the victim of a "vicious and unprovoked attack," but

instead, the State proved beyond a reasonable doubt defendant assaulted

Bland.4

      On the instant appeal, defendant raises the following arguments:

            POINT ONE

            THE LOWER COURTS FAILED TO FOLLOW
            RULE 7:8-7(b) IN PERMITTING ELVERA
            BLAND'S DEFENSE ATTORNEY TO PROSECUTE
            HER SIMPLE ASSAULT COMPLAINT AGAINST
            THE DEFENDANT. (Not raised below).

            POINT TWO

            THE LAW DIVISION FAILED TO CONCLUDE
            THAT THE STATE PROVED BEYOND A
            REASONABLE DOUBT THAT THE DEFENDANT
            DID NOT ACT IN SELF-DEFENSE, OR,
            ALTERNATIVELY, IT ERRED IN CONCLUDING
            THAT THE STATE PROVED BEYOND A
            REASONABLE DOUBT THAT THE DEFENDANT
            HAD NOT ACTED IN SELF-DEFENSE.

      As a threshold matter, we recognize a Law Division judge reviews a

municipal court appeal de novo on the record. R. 3:23-8(a)(2). The trial court


4
  We do not address the Law Division's other findings because they are unrelated
to the issues raised on appeal.
                                                                          A-4858-18
                                      10
must make independent "findings of fact and conclusions of law but defers to

the municipal court’s credibility findings." State v. Robertson, 228 N.J. 138,

147 (2017). We review a de novo conviction by the Law Division following a

municipal court appeal "exceedingly narrow[ly]." State v. Locurto, 157 N.J.

463, 470 (1999). In our review of the Law Division's decision on a municipal

appeal, "[w]e review the action of the Law Division and not that of the

municipal court." State v. Adubato, 420 N.J. Super. 167, 175-76 (App. Div.

2011) (internal quotation marks and citations omitted).        Unlike the Law

Division, we do not independently assess the evidence. Locurto, 157 N.J. at

471-72. Instead, we consider "whether the findings made could reasonably

have been reached on sufficient credible evidence present in the record." State

v. Stas, 212 N.J. 37, 49 (2012) (quoting Locurto, 157 N.J. at 471).

      The rule of deference is more compelling here, where the municipal and

Law Division judges made concurrent findings. Locurto, 157 N.J. at 474.

"Under the two-court rule, appellate courts ordinarily should not undertake to

alter concurrent findings of facts and credibility determinations made by two

lower courts absent a very obvious and exceptional showing of error." Ibid.

(citation omitted). However, "[a] trial court’s interpretation of the law and the

legal consequences that flow from established facts are not entitled to any


                                                                           A-4858-18
                                      11
special deference." Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140

N.J. 366, 378 (1995).

      Guided by these principles, we would have little difficulty affirming

defendant's conviction, were it not for the Rule 7:8-7 argument he raises in

Point I. However, we are constrained to remand this matter to the Law Division

to determine whether the dictates of Rule 7:8-7 were followed. If there are

disputed facts regarding compliance with the rule, an evidentiary hearing

should be held. In the event the remand court finds there was compliance with

Rule 7:8-7, defendant's conviction shall be affirmed; if not, contrary to the

State's position, defendant's conviction must be vacated in favor of a new trial

with the appropriate prosecuting attorney. Thus, to the extent we address

defendant's argument in Point II, we are mindful our comments are of no

consequence should the remand result in a vacatur of defendant's conviction.

      In the seminal case of State v. Storm, our Supreme Court held that

allowing a private prosecution in the municipal court facilitates access to the

courts. 141 N.J. 245, 251 (1995). Nevertheless, the Storm Court urged the

Committee on Municipal Courts to provide guidelines for when a judge should

permit the appointment of private prosecutors, and what factors should be

considered. Id. at 255. The Storm Court also concluded that if the municipal


                                                                          A-4858-18
                                      12
prosecutor insists on prosecuting a case, then that decision should be final.

Ibid. However, "[i]n all other cases, the private attorney should disclose in a

written certification all facts that foreseeably may affect the fairness of the

proceedings." Ibid.

      In response, Rule 7:8-7(b) was adopted, which states:

            The municipal prosecutor, municipal attorney,
            Attorney General, county prosecutor, or county
            counsel, as the case may be, may appear in any
            municipal court in any action on behalf of the State
            and conduct the prosecution either on the court's
            request or on the request of the respective public
            official. The court may also, in its discretion and in
            the interest of justice, direct the municipal prosecutor
            to represent the State. The court may permit an
            attorney to appear as a private prosecutor to represent
            the State in cases involving cross-complaints. Such
            private prosecutors may be permitted to appear on
            behalf of the State only if the court has first reviewed
            the private prosecutor's motion to so appear and an
            accompanying certification submitted on a form
            approved by the Administrative Director of the Courts.
            The court may grant the private prosecutor's
            application to appear if it is satisfied that a potential
            for conflict exists for the municipal prosecutor due to
            the nature of the charges set forth in the cross-
            complaints. The court shall place such a finding on
            the record.

            [Emphasis added.]

      The failure of a municipal court to enforce the requirements of Rule 7:8-

7(b) renders a defendant's conviction void ab initio. State v. Myerowitz, 439

                                                                         A-4858-18
                                      13
N.J. Super. 341, 359 (App. Div. 2015). "A plain reading of R[ule] 7:8-7(b)

does not permit an interpretation that its application is discretionary. The rule

does not state that a private prosecutor 'may' submit such a certification or that

the municipal judge 'may' review it." State v. Valentine, 374 N.J. Super. 292,

297 (App. Div. 2005).

      A private attorney may be permitted to prosecute only if the court

reviews the certification, makes a ruling, and grants the motion "for good cause

shown." Ibid. As we have noted:

            the first step under Rule 7:8-7(b) requires the
            municipal court judge to determine whether the parties
            have filed cross complaints against each other. In such
            a scenario, the municipal prosecutor is placed in an
            untenable situation because each party is a defendant
            in one case and a complaining witness in the other.

                  ....

            In the absence of actual cross-complaints that create
            an insurmountable conflict of interest for the
            prosecutor, there are no legal grounds for the
            municipal court to permit a private attorney to
            represent the State.

                  ....

            The second step under Rule 7:8-7(b) requires the
            municipal court to review the private attorney's motion
            to assume the role of prosecutor. This motion must be
            accompanied by a "certification submitted on a form


                                                                            A-4858-18
                                       14
            approved by the Administrative Director of the
            Courts."

            [Myerowitz, 439 N.J. Super. at 356 (quoting R. 7:8-
            7(b)).]

      "The overarching argument against private prosecutors is the risk they

pose to a defendant's right to a fair trial." Storm, 141 N.J. at 252 (citing State

v. Kinder, 701 F.Supp. 486, 489 (D.N.J. 1988)). Prosecutors, who represent

the State, and private attorneys, who represent people, have different

responsibilities that may often conflict. Compare RPC 1.2 with RPC 3.8.

Problems arise when a private prosecutor has responsibilities both to a

complaining witness and to the State. Storm, 141 N.J. at 252. The prosecutor,

like the judge, must be impartial. Id. at 254. Ultimately, however, "[i]n

adopting R[ule] 7:8-7(b), the Court lodged the obligation to insure the

impartiality of private prosecutions, in the first instance, with municipal

judges." Valentine, 374 N.J. Super. at 295.

      Although we were provided with several transcripts in this matter, the

earliest transcript in the record is dated November 30, 2016, the date the parties

first appeared in Guttenberg Municipal Court, following the transfers from two

other municipal courts.     Thus, it is unclear whether any municipal court

involved in this matter before November 30, 2016 ensured that private counsel


                                                                            A-4858-18
                                       15
filed a motion to assume the role of prosecutor and provided the required

certification under the rule. We also have no indication any municipal court

granted Bland's attorney leave to prosecute the case against defendant.

Accordingly, this matter must be remanded for a hearing on these issues.

      Regarding Point II, if the remand judge determines the requirements of

Rule 7:8-7(b) were fulfilled, we are satisfied there is substantial credible

evidence in the record to support the Law Division judge's findings that

defendant was not acting in self-defense. Pursuant to N.J.S.A. 2C:3-4(a), the

use of force is justifiable for the protection of a person if "the actor reasonably

believes that such force is immediately necessary for the purpose of protecting

himself against the use of unlawful force by such other person on the present

occasion." There must be an "actual belief in the necessity of using force" and

such belief must be reasonable. State v. Urbina, 221 N.J. 509, 525 (2015)

(quoting State v. Kelly, 97 N.J. 178, 198-99 (1984)).

      Here, the Law Division judge found defendant was not defending himself

from a "vicious and unprovoked attack." In conducting his de novo review and

giving "due deference to [the municipal judge's] credibility findings ," the Law

Division judge determined:

            Four witnesses testified that they observed [defendant]
            yell profanities, charge across the street, and knock

                                                                             A-4858-18
                                       16
            someone down. Three witnesses testified that the
            person [defendant] knocked down was [Bland]. Four
            witnesses testified that they saw [defendant] punching
            Bland on the ground. Four witnesses testified that they
            saw blood coming from [Bland]'s arm. Bland testified
            that [defendant] bit her in the arm, and that she sought
            medical treatment as a result of her injury. The
            evidence clearly demonstrates that [defendant] was not
            the victim of a "vicious and unprovoked attack." . . .
            Rather, the evidence establishes beyond a reasonable
            doubt that appellant was guilty of simple assault on
            [Bland].

      There is ample evidence in the record to support the judge's finding that

defendant was the aggressor in the incident and that he did not act in self-

defense when he bit Bland. We perceive no basis to disturb the Law Division

judge's findings.

      To the extent we have not addressed any of defendant's remaining

arguments, they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Remanded for further proceedings consistent with this opinion. We do

not retain jurisdiction.




                                                                         A-4858-18
                                      17